                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-02205-CMA-STV

WINTHROP INTELLIGENCE LLC, and
ROBERT SCOTT BROOKS.

      Plaintiffs,

v.

HARVARD CIDER COMPANY, LLC,
CHASE BROOKS, and
MARK FINNEGAN, JR.,

      Defendants.

SAMUEL C. COPELAND,

      Intervenor.


           ORDER GRANTING INTERVENOR’S MOTION FOR STAY
______________________________________________________________________


      This matter is before the Court upon Intervenor Samuel C. Copeland’s Motion for

Stay, Including Resetting of Current Deadlines, and Notice of Bankruptcy Filing for

Harvard Cider Company, LLC (the “Motion for Stay”). (Doc. # 76.)

      Plaintiffs Winthrop Intelligence LLC (“Plaintiff Winthrop”) and Robert Scott Brooks

assert claims for breach of fiduciary duty; negligent misrepresentation; fraud; and

breach of contract against Defendants Harvard Cider Company, LLC (“Defendant

Harvard”), Chase Brooks, and Mark Finnegan, Jr. (Doc. # 27.) Defendants Brooks and

Finnegan were two of the co-founders of Defendant Harvard, and were, at the time this
litigation was initiated, the sole members of Defendant Harvard. (Id. at 10.) Defendants

admit all of the allegations in Plaintiffs’ Second Amended Complaint but place all blame

on another co-founder of Defendant Harvard, Samuel C. Copeland. (Doc. ## 29–31.)

The Court has permitted Copeland to intervene pursuant to Federal Rule of Civil

Procedure 24 and the parties’ stipulation (Doc. # 51). (Doc. # 52.)

       On April 24, 2019, Intervenor Copeland filed a Motion to Dismiss for Lack of

Subject Matter Jurisdiction, or, Alternatively, to Abstain Based on the Colorado River

Doctrine (Doc. # 56) and a Motion to Stay Discovery (Doc. # 58). United States

Magistrate Judge Scott T. Varholak is scheduled to preside over a hearing on Intervenor

Copeland’s Motion to Stay Discovery on June 26, 2019. See (Doc. # 69.)

       On June 10, 2019, Plaintiffs filed a purported Stipulation of Dismissal with

Prejudice as to Defendant Harvard. (Doc. # 74.) Plaintiffs inform the Court therein that

Plaintiff Winthrop filed an involuntary bankruptcy case against Defendant Harvard in the

United States Bankruptcy Court for the District of Colorado on June 4, 2019. 1 (Id. at 1);

see (Doc. # 76-1). Plaintiffs also inform the Court that they and Defendant Harvard

have stipulated that, “pursuant to [Rule] 41(a)(1), all of the claims as specifically alleged

by Plaintiff[s] in th[is] Action against [Defendant] Harvard be and hereby are dismissed

with prejudice.” (Id. at 2.) Plaintiffs does not indicate the other parties’ positions on the

Stipulation of Dismissal, in violation of D.C.COLO.LCivR 7.1(a). See generally (id.)

       The following day, June 11, 2019, Intervenor Copeland filed a Motion to Strike

Plaintiffs’ Stipulation of Dismissal (Doc. # 75) and the Motion for Stay presently before

1
  In violation of D.C.COLO.LCivR 3.2(a), Plaintiffs did not separate file a notice with the Court to
inform it of its bankruptcy action.

                                                 2
the Court (Doc. # 76.) In the Motion for Stay, Intervenor Copeland asserts that pursuant

to Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)(1), Plaintiffs’ filing of an

involuntary petition against Defendant Harvard in the Bankruptcy Court on June 4,

2019, automatically stayed all judicial proceedings as to Defendant Harvard—including

this action. The Court agrees. The Court therefore will not honor Plaintiffs’ Stipulation

of Dismissal (Doc. # 74).

       As Intervenor Copeland argues (Doc. # 76 at 2–3), this entire action—not just

Plaintiffs’ claims against Defendant Harvard—should be stayed pending resolution of

the bankruptcy proceedings against Defendant Harvard. Though the automatic stay

required by Section 362(a)(1) stays only the claims against Defendant Harvard and

does not extend to other Defendants and Intervenor Copeland, see Okla. Federated

Gold & Numismatics, Inc. v. Blodgett, 24 F.3d 136, 141 (10th Cir. 1994), “the power to

stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants,” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). In this

case, the Court finds that in the interests of efficiency and economy, this entire action

should be stayed until Defendant Harvard can participate in the litigation. See

Rodriguez v. Xtreme Mfg., No. 11-cv-0626 MCA/LAM, 2012 WL 12819336, *2 (D.N.M.

March 20, 2016) (staying the entire action where bankruptcy proceedings automatically

stayed the action as against one defendant). For the reasons Intervenor Copeland

outlines in his Motion for Stay, Plaintiffs’ claims against Defendant Harvard cannot be

disentangled from Plaintiffs’ claims against other Defendants. See (Doc. # 76 at 2–3).


                                             3
       Accordingly, Intervenor Copeland’s Motion for Stay (Doc. # 76) is GRANTED. It

is

       FURTHER ORDERED that the above-captioned case be STAYED. It is

       FURTHER ORDERED that, beginning on September 3, 2019, Plaintiffs shall file

a report regarding the status of the bankruptcy case on a quarterly basis, keeping the

Court so informed. It is

       FURTHER ORDERED that Intervenor Copeland’s Motion to Dismiss (Doc. # 56),

Motion to Stay Discovery (Doc. # 58), and Motion to Strike Plaintiffs’ Stipulation of

Dismissal (Doc. # 75) are DENIED AS MOOT.




       DATED: June 20, 2019


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             4
